Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 1 of 47 PageID 3717




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO, FLORIDA

 UNITED STATES OF AMERICA and                  )
 STATE OF FLORIDA                              )
 ex rel.                                       )
 OMNI HEALTHCARE, INC.,                        )
                                               )
        Plaintiffs,                            )       CASE NO: 6:19-cv-02237-RBD
                                               )
 v.                                            )
                                               )
 HEALTH FIRST, INC.; HEALTH                    )
 FIRST MEDICAL GROUP, LLC;                     )
 STEVEN JOHNSON; JOSEPH                        )
 FELKNER; DREW RECTOR;                         )
 LEONARD GRECUL; MARK                          )
 MENDOLLA; THOMAS SWAIN;                       )
 STEVEN KARAS; ENRIQUE                         )
 POLANCO; JOSEPH McCLURE;                      )
 LEE SCHEINBART;                               )
 SIMON VINARSKY; MATTHEW                       )
 GERRELL; AMIT BAROCHIA;                       )
 ROBERT SPRAWLS; ASISH DALAL;                  )
 JOHN BOMALASKI;                               )
 GERMAINE BLAINE; FIRAS                        )
 MUWALA; RITESH PATIL;                         )
 GRAINGER STEELE LANNEAU;                      )
 JAMES NEEL;                                   )
 and JEFFREY STALNAKER,                        )
                                               )
        Defendants.                            )


                        SECOND AMENDED QUI TAM COMPLAINT

        Relator Omni Healthcare, Inc. (“Omni” or “Relator”), on behalf of the United States of

 America and the State of Florida, brings this action against Health First, Inc. (“Health First”) and

 Health First Medical Group, LLC (“HFMG”), and the above-named individuals (“collectively

 Defendants”) for violations of the federal False Claims Act, 31 U.S.C. §§ 3729 et seq. (“FCA”),
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 2 of 47 PageID 3718




 the Florida False Claims Act, Fla. Stat. § 68.081 et seq., the Anti-Kickback Statute, 42 U.S.C.

 § 1320a-7b (“AKS”), and the Stark Act, 42 U.S.C. § 1395nn (“Stark”).

                                         INTRODUCTION

        1.      This is an action to recover damages and civil penalties on behalf of the United

 States arising from false and/or fraudulent statements, records, and claims made by Defendants.

 The allegations involve the manipulation of physician compensation to reward doctors for the

 value and volume of their referrals, in violation of the FCA, AKS, and Stark statutes.

        2.      As explained in greater detail herein, during the time period of at least June 10,

 2017, through the present, and continuing into the future on an ongoing basis, Defendants were

 and are responsible for conspiring to: (1) manipulate key elements of physicians’ pay formulas to

 reward doctors with high numbers of referrals to Health First; (2) arbitrarily increase

 compensation for physicians with high numbers of referrals to Health First; (3) add paid medical

 directorships—often for services not provided—as a way of compensating physicians with high

 numbers of referrals to Health First; (4) pay physicians as much as five times the average stipend

 for supervising mid-level providers; (5) reward physicians with bonuses based on the value and

 volume of designated health services including chemotherapy and other drugs; (6) compensate

 physicians for surgical referrals to Health First’s hospitals; (7) base the conversion factor used to

 calculate physician pay on the basis of referrals and the financial contribution a doctor’s work

 made to the healthcare system; (8) use work performed by mid-level providers as a way of

 increasing physicians’ pay; and (9) engage in a scheme to exclusively purchase chemotherapy

 and other drugs in return for upfront payments, or prebates.

        3.      Health First’s questionable practices over the last decade have led to numerous

 lawsuits, as the healthcare system—as one court put it—“flexed its muscles in the long-running




                                                   2
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 3 of 47 PageID 3719




 ‘scorched earth’ turf war for Brevard County’s healthcare business.” In an effort to tighten

 Health First’s grip on the market and to bolster its finances, Defendants worked together to

 engage in practices that led to purposefully billing federal health care programs for claims which

 were tainted by violations of the AKS and Stark, and which violated the FCA.

           4.   The FCA provides that any person who knowingly submits or causes to be

 submitted to the Government a false or fraudulent claim for payment or approval is liable for a

 civil penalty of $5,500 to $11,000 for each such claim submitted on or before November 2, 2015,

 and $10,781 to $21,563 for each such claim submitted after November 2, 2015, as well as three

 times the amount of the damages sustained by the Government. The FCA permits persons having

 information regarding a false or fraudulent claim against the Government to bring an action on

 behalf of the Government and to share in any recovery. The complaint must be filed under seal,

 without service on the defendant. The complaint remains under seal while the Government

 conducts an investigation of the complaint’s allegations and determines whether to join the

 action.

           5.   Pursuant to the FCA, Relator seeks to recover on behalf of the United States’

 damages and civil penalties arising from Defendants’ violations of the Stark and AKS statutes

 and purposeful submission of false and/or fraudulent claims to the Government.

                                              PARTIES

           6.   The United States is the real party of interest in this action.

           7.   Relator Omni Healthcare, Inc. is a multi-specialty physician group based in

 Brevard County, Florida. Relator operates in central Florida and specializes in the fields of

 internal medicine, surgery, pediatrics, family practice, and many medical and sub-specialties.

 The facts alleged within are based on the personal observation of Relator Omni’s principal, as




                                                   3
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 4 of 47 PageID 3720




 well as documents and information in his possession. The information and observations led

 Relator to question Defendants’ fraudulent actions.

        8.      Defendant Health First, Inc. (“Health First”) is headquartered at 6450 US

 Highway 1, Rockledge, FL 32955. Health First is an integrated health system that owns four

 hospitals (Holmes Regional Medical Center, Palm Bay Hospital, Cape Canaveral Hospital, and

 Viera Hospital). It also now owns the largest multi-specialty physician group in Brevard County,

 after acquiring the practice formerly known as Melbourne Internal Medicine Associates, P.A.

 (“MIMA”). MIMA is now known as Health First Medical Group LLC.

        9.      Defendant Health First Medical Group LLC (“HFMG”) is headquartered at 6450

 US Highway 1, Rockledge, Florida 32955. HFMG is the successor entity to MIMA, which

 Health First acquired in February 2013.

        10.     Defendant Steven Johnson has been the CEO of Health First since 2011. He is the

 principal architect of the programs that rewards doctors for directing business to the healthcare

 system to increase revenues and returns.

        11.     Defendant Joseph Felkner was the former CFO of Health First. He was the

 primary negotiator for Health First in the acquisition of one of the area’s largest medical

 practices. He provided detailed financial analysis related to charges for physician services and

 the effects of various programs, including referrals.

        12.     Defendant Drew Rector is the chief strategy officer at Health First. He played a

 critical role in developing the healthcare system’s strategy to recruit and reward doctors, which

 led to the corrupt practices detailed herein.

        13.     Defendant Jeffrey Stalnaker is the CEO of HFMG. Under his direction, the

 medical group designed, developed, and implemented policies and procedures that enabled the




                                                  4
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 5 of 47 PageID 3721




 schemes described herein to reward physicians and increase revenue in contradiction to federal

 law.

        14.     Defendant Matthew Gerrell, Senior Vice President of Strategy for Health First

 and CEO of Health First Health Plans, was responsible for developing and implementing

 strategies for the continued success of the integrated delivery network.

        15.     Defendant Leonard Grecul, a member of HFMG, is among the highest paid

 cardiologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        16.     Defendant Mark Mendolla, a member of HFMG, is among the highest paid

 cardiologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        17.     Defendant Thomas Swain, a member of HFMG, is among the highest paid

 cardiologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        18.     Defendant Steven Karas, a member of HFMG, is among the highest paid

 cardiologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        19.     Defendant Enrique Polanco, a member of HFMG, is among the highest paid

 cardiologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        20.     Defendant Joseph McClure, a member of HFMG, is among the highest paid

 oncologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.




                                                  5
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 6 of 47 PageID 3722




        21.     Defendant Lee Scheinbart, a member of HFMG, is among the highest paid

 oncologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        22.     Defendant Simon Vinarsky, a member of HFMG, is among the highest paid

 oncologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        23.     Defendant Firas Muwalla, a member of HFMG, is among the highest paid

 oncologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        24.     Defendant Grainger Steele Lanneau, a member of HFMG, is among the highest

 paid oncologists in the country pursuant to the strategy that the healthcare system engineered,

 and he adopted as described herein.

        25.     Defendant Ritesh Patil, a member of HFMG, is among the highest paid

 gynecologic oncologists in the country pursuant to the strategy that the healthcare system

 engineered, and he adopted as described herein.

        26.     Defendant James Neel, a member of HFMG, is among the highest paid

 oncologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

        27.     Defendant Richard “Duff” Sprawls, a member of HFMG, is among the highest

 paid oncologists in the country pursuant to the strategy that the healthcare system engineered,

 and he adopted as described herein.




                                                   6
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 7 of 47 PageID 3723




         28.     John Bomalaski, a member of HFMG, is among the highest paid gynecologic

 oncologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

         29.     Defendant Ashish Dalal, a member of HFMG, is among the highest paid

 oncologists in the country pursuant to the strategy that the healthcare system engineered, and he

 adopted as described herein.

                                   JURISDICTION AND VENUE

         30.     This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. § 1331, 28 U.S.C. § 1367 and 31 U.S.C. § 3732.

         31.     This Court may exercise personal jurisdiction over Defendants pursuant to 31

 U.S.C. § 3732(a) because Defendants transact business in the Middle District of Florida.

         32.     Venue is proper in this District pursuant to 31 U.S.C. § 3732(a) because all

 Defendants can be found in, reside in, and/or have transacted business in the Middle District of

 Florida.

         33.     Relator knows of no other FCA complaints that have been filed against

 Defendants alleging the same or similar actions for the time period at issue. Additionally, Relator

 is an original source as defined in 31 U.S.C. § 3730(e)(4)(B). Relator made voluntary disclosures

 to the United States prior to the filing of this lawsuit.

                                   REGULATORY OVERVIEW

                            The Federal and Florida False Claims Acts

         34.     The False Claims Act, 31 U.S.C. §§ 3729 et seq. reflects Congress’ objective to

 “enhance the Government’s ability to recover losses as a result of fraud against the




                                                    7
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 8 of 47 PageID 3724




 Government.” S. Rep. No. 99-345 at 1 (1986). As relevant to this case, the FCA establishes

 liability for an individual or entity that:

                 (A)     knowingly presents, or causes to be presented, a false or fraudulent claim

                         for payment or approval; or

                 (B)     knowingly makes, uses, or causes to be made or used, a false record or

                         statement material to a false or fraudulent claim.

 31 U.S.C. § 3729(a)(1).

         35.     The FCA defines “knowing” and “knowingly” to mean that a person with respect

 to information (1) has actual knowledge of the information; (2) acts in deliberate ignorance of

 the truth or falsity of the information; or (3) acts in reckless disregard of the truth or falsity of the

 information. 31 U.S.C. § 3729(b)(1). No proof of specific intent to defraud is required and an

 innocent mistake is not a defense to an action under this act. Id.

         36.     In addition to treble damages, the FCA provides for the assessment of civil

 penalties for each violation.

         37.     The Florida False Claims Act, Fla. Stat. § 68.081 et seq., is modeled after the

 Federal FCA, and contains provisions similar to the ones quoted above. Relator asserts claims

 under the Florida FCA for the Medicaid false claims alleged in this Complaint.

                                      The Anti-Kickback Statute

         38.     The Anti-Kickback Statute (“AKS”), 42 U.S.C. § 1320a-7b, makes it a criminal

 offense to “knowingly and willfully” offer, pay, solicit, or receive any remuneration to induce

 referrals of items or services paid for by Government health care programs. Specifically, the

 AKS provides:




                                                     8
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 9 of 47 PageID 3725




               (1)   whoever knowingly and willfully solicits or receives any remuneration

                     (including any kickback, bribe or rebate) directly or indirectly, overtly or

                     covertly, in cash or in kind—

               (A)    in return for referring an individual to a person for the furnishing or

                      arranging for the furnishing of any item or service for which payment may

                      be made in whole or in part under a Federal health care program . . . .

               (B)    in return for purchasing, leasing, ordering, or arranging for or

                      recommending purchasing, leasing, or ordering any good, facility, service,

                      or item for which payment may be made in whole or in part under a

                      Federal health care program;

               (2)    whoever knowingly and willfully offers and pays any remuneration

                      (including any kickback, bribe, or rebate) directly or indirectly, overtly or

                      covertly, in cash or in kind to any person to induce such person;

               (A)    to refer an individual to a person for the furnishing or arranging for the

                      furnishing of any item or service for which payment may be made in

                      whole or in part under a Federal health care program . . . .

               (B)    to purchase, lease, order, or arrange for or recommend purchasing, leasing,

                      or ordering any good, facility, service, or item for which payment may be

                      made in whole or in part under a Federal health care program . . . . 42 U.S.

                      C. § 1320a-7b(b).

        39.    Specific intent is not required to establish a violation of the AKS. 42 U.S.C.

 § 1320(a)-7b(h).




                                                 9
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 10 of 47 PageID 3726




        40.     A “Federal health care program” is defined as any plan or program providing

 health benefits funded, whether directly or indirectly, by the United States Government. The

 AKS applies to funds received by Defendants from programs including Medicare, Medicaid,

 TRICARE and the Veterans Administration.

                  Violations of the AKS Can Form the Basis of FCA Liability

        41.     Congress has long viewed the elimination of kickbacks as central to any efforts to

 combat Medicare fraud and abuse. Courts have held that a person or entity that violates the AKS

 and subsequently submits a claim for payment or causes another to do so has violated the FCA,

 regardless of what form the claim or statement takes. Courts have reasoned that such claims are

 false because there is a false certification attached to them—either express or implied—as to

 compliance with the AKS each time a tainted claim is submitted.

        42.     Defendants violated the AKS by offering remuneration and incentives, in various

 forms, to physicians to induce them to make referrals to Health First facilities for health services

 payable by Medicare. Medicare does not cover services that are provided because of illegal

 inducements. All claims for payment for those services are false.

        43.     In 2010, under the Patient Protection and Affordable Care Act, Congress amended

 the AKS to expressly clarify that a violation of the AKS constitutes a “false or fraudulent” claim

 under the FCA.

                                           The Stark Act

        44.     The Stark Act, 42 U.S.C. § 1395nn, states that if a physician or member of his

 immediate family has a “financial relationship” with an entity providing healthcare services:

                (a) the physician may not make a referral to the entity for the furnishing of

                    designated health services, and




                                                  10
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 11 of 47 PageID 3727




                (b) the entity may not present or cause to be presented a claim under this

                    subchapter or bill any individual, third party payor, or other entity for

                    designated health services furnished pursuant to a referral prohibited under

                    subparagraph (A), 42 U.S.C. § 1395nn(a)(1).

        45.     The regulations implementing the Stark Act state that a “financial relationship”

 may include “a direct or indirect compensation arrangement . . . with an entity that furnishes

 [designated health services].” 42 C.F.R. § 411.354(a)(1)(ii). A “compensation arrangement” can

 be “any arrangement involving remuneration, direct or indirect, between a physician . . . and an

 entity.” Id. at § 411.354(c).

                    Violations of Stark Can Form the Basis of FCA Liability

        46.     Compliance with Stark is a precondition for payment from Medicare.

        47.     Each claim submitted to Medicare for reimbursement of health services provided

 to beneficiaries is accompanied by an express or implied certification that the transaction is not

 in violation of federal or state statutes, regulations, or program rules. Falsely certifying

 compliance with Stark or AKS in connection with a claim submitted to a federally-funded health

 care program is actionable under the FCA.

                                          ALLEGATIONS

              Relator, Through Its Owner Is a Premiere Expert in the Health Care Field

        48.     Dr. Craig Deligdish1 (“Dr. Deligdish”) is part owner and founder of Relator entity

 Omni Healthcare, Inc.




 1
  Relator’s personal knowledge is identical to and used interchangeably with the personal
 knowledge of Dr. Deligdish to avoid confusion.


                                                   11
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 12 of 47 PageID 3728




        49.     Dr. Deligdish began attending college at Cornell University at age 16, continuing

 his education at Johns Hopkins University where he graduated in three years. He was committed

 to becoming a scientist and attended the New York University School of Medicine as an MD-

 PhD candidate, spending time at the National Cancer Institute where he served as an ensign in

 the Public Health Service at age 22.

        50.     Following his graduation from medical school, Dr. Deligdish completed his

 internship and residency in internal medicine at Parkland Memorial Hospital, The Dallas VA

 Medical Center, and The University of Texas Southwestern Medical School, where he was

 presented with the John Miller Award as the outstanding resident in his class. Dr. Deligdish’s

 attendings included Joe Goldstein, M.D., who was awarded the Nobel Prize in 1986. His letter of

 recommendation for his fellowship stated that he was the best internal medicine resident that Dr.

 Goldstein had ever supervised in his years as an attending physician at the University of Texas

 Southwestern and Harvard Medical School.

        51.     Following his internship and residency, Dr. Deligdish joined the faculty of the

 University of Texas Southwestern Medical School as the Chairman of the Department of General

 Internal Medicine at the Dallas VA Medical Center where he also served as the Associate Chief

 of Staff of Ambulatory Care at the same institution. The Dallas VA Medical Center is currently

 the second largest VA Medical System in the United States. Dr. Deligdish is the youngest

 physician in the history of the Veterans Administration to hold such a senior position.

        52.     Subsequently, Dr. Deligdish completed his fellowship in medical oncology and

 hematology at the Dana Farber Cancer Institute, The Brigham & Woman’s Hospital, and

 Harvard Medical School, where he completed his training in molecular virology.




                                                 12
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 13 of 47 PageID 3729




        53.     Following his fellowship, Dr. Deligdish joined the faculty of Harvard Medical

 School prior to relocating to Melbourne, Florida, in 1988.

        54.     Upon his relocation, Dr. Deligdish began his own practice. He obtained

 privileges at Holmes Regional Medical Center and Wuesthoff Hospital. At the time there were

 only four hospitals in Brevard County, whereas today there are seven.

       55.      After just two years at Holmes Regional Medical Center, Dr. Deligdish was

 awarded the Doctor with the Biggest Heart Award. This award was given by the medical staff

 and employees at Holmes Regional Medical Center. He founded the Tumor Board at Holmes

 Regional Medical Center, initiated a clinical trials program, and was the Chairman of the

 Cancer Program for more than a decade until his hospital privileges were revoked by the

 Board of Directors of Health First in 2011.

        56.     In 1994, Dr. Deligdish and Scott Seminer, M.D. co-founded Omni Healthcare.

 Initially there were three physicians in the group, which expanded during the ensuing 15 years to

 include nearly 70 providers in the specialties of surgery, internal medicine, family practice,

 pediatrics, OB/GYN, and radiology, as well as nearly all of the subspecialties of pediatrics,

 internal medicine, and surgery.

        57.     Recently, Omni Healthcare was one of 100 organizations in the United States

 awarded a Medicare Direct Contract by the Centers for Medicare and Medicaid Services. In

 doing so, Omni Healthcare developed an affiliation with the Cleveland Clinic and as a result of

 its affiliation with Parrish Medical Center is part of the Mayo Clinical Network.

        58.     During the 32 years that Dr. Deligdish has lived in Melbourne Florida, he has

 received numerous humanitarian awards. He has served on numerous boards of philanthropic

 organizations, both locally and nationally. He has been honored by his community locally and




                                                 13
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 14 of 47 PageID 3730




 nationally. He has served on the boards of numerous professional organizations. He currently

 serves as an Associate Professor of Medicine at the University of Central Florida School of

 Medicine. He recently completed a multi-year term on the American Society of Clinical

 Oncology Government Affairs Committee, and he currently serves on the Executive Committee

 of the Florida Society of Clinical Oncology where he is the Chair of Legislative Affairs. Further,

 he serves on the Florida Medical Association’s Political Action Committee Board of Directors.

         59.    Dr. Deligdish has held numerous leadership positions at local hospitals. He is the

 founding Editor in Chief of Value Based Cancer Care. He serves on editorial boards and has co-

 authored numbers peer reviewed publications in medical journals.

         60.    Dr. Deligdish is board certified in internal medicine, medical oncology, and

 hematology.

                    Dr. Deligdish Is an Experienced and Highly Successful Relator

         61.    Even though Relator has never been an insider in any case in which it has been a

 relator, Omni and Dr. Deligdish are highly experienced and successful relators.

         62.    Relator has now filed four cases resulting in settlements benefiting federal and

 state Governments in an amount approaching $1.5 billion. Additionally, there are numerous

 cases currently under seal, and Relator is litigating two cases in the Eastern District of New

 York.

         63.    Indeed, Dr. Deligdish brought a prior unrelated False Claims Act case against

 Health First, which settled for $3,500,000 (“Prior FCA Claim”). The settlement agreement is

 dated June 9. 2017. Although this prior litigation is irrelevant to this case, at a minimum the

 applicability of this settlement agreement to this case is limited, at most, to conduct occurring

 before June 9, 2017.




                                                  14
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 15 of 47 PageID 3731




        64.     The Prior FCA Claim covers conduct that is unrelated both as to scope of

 temporality and therefore does not constitute a public disclosure as provided under the FCA.

 Even if it did, Relator, through its owner, is the original source.

                     Omni Successfully Sued Health First for Anti-Trust Violations

        65.     In 2013, Relator filed an antitrust lawsuit against Health First with 12 other

 physicians and physician groups including physicians it had never met previously, several of

 which were located in central Brevard County, as well as physicians that competed with Omni

 Healthcare who were located in south Brevard County. Damages in this case were estimated at

 $346 million and the case was settled after the first day of trial for $32 million.

        66.     Although this prior litigation is irrelevant to this case, at a minimum the

 applicability of this settlement agreement to this case is limited, at most, to conduct occurring

 before December 1, 2016.

        67.     Health First’s anti-competitive practices extend far and wide. Recently, Health

 First signed an agreement to purchase all or nearly all of its branded and generic pharmaceutical

 products from a multi-billion-dollar global healthcare services company which specializes in the

 distribution of medical products. The distributor provides its healthcare customer discounts,

 sometimes called rebates, prebates, and upfront discounts, on their purchases in exchange for

 exclusive purchasing arrangements. In turn, healthcare providers submitted claims for these

 products to taxpayer-funded programs without disclosing the discount, all in violation of the

 AKS. Pursuant to its agreement with the distributor, Health First received several hundred

 thousand dollars as an “upfront payment,” which constitutes an unlawful kickback. Because

 these “prebates” are calculated on sales, the arrangement encourages healthcare customers to buy

 and prescribe more of these products.




                                                   15
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 16 of 47 PageID 3732




                    Health First Induced MIMA/HFMG Physicians to Refer
           Government Beneficiaries in Violation of the Stark and Anti-Kickback Statutes

        68.     Health First has engaged—and continues to engage—in a variety of schemes and

 strategies to ensure physicians refer government-insured patients to Health First facilities. These

 payment schemes include:

                   Manipulating key elements of physicians’ pay formulas—specifically, the

                    number of work relative value units and base pay—to reward doctors with a

                    high number of referrals to Health First;

                   Arbitrarily increasing compensation when physicians with a high volume of

                    referrals to Health First complained their pay was too low;

                   Adding paid medical directorships—often for services that were not

                    provided—to keep former MIMA doctors “whole”;

                   Paying physicians as much as five times the average or fair market value

                    stipend for supervising mid-level providers;

                   Using work actually performed by mid-level providers as a reason to increase

                    physician pay for high-volume referrers;

                   Basing the conversion factor used to calculate physician pay on the basis of

                    referrals and the financial contribution a doctor’s work made to the Health

                    First facilities;

                   Compensating and incentivizing surgeons for surgical referrals to Health First

                    facilities; and

                   Rewarding physicians for the volume and value of designated health services

                    including chemotherapy drugs and other medications.




                                                 16
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 17 of 47 PageID 3733




        69.     These compensation practices lead to physician pay schedules which far exceed

 fair market value and which are commercially unreasonable. Internal financial records for

 Defendant HFMG, which now includes the former MIMA doctors, show an $85 million loss in

 2015. However, the losses are hidden by millions of dollars from referrals to Health First’s four

 hospitals, an insurance company, and numerous joint ventures, which together generate more

 than $1.7 billion per year in revenue.

        70.     The Office of Inspector General has repeatedly raised concerns about individual

 physicians entering into potentially illegal medical directorships and office staff arrangements.

 The concerns identified by the OIG include: (1) financial arrangements that take volume of

 referrals into account; (2) payments that do not reflect fair market value for services performed;

 and (3) physicians not actually providing medical directorship services for which they are being

 compensated. All of these concerns are at issue here.

                                     Health First and MIMA

        71.     In 2012, MIMA was the largest multi-specialty physician group in Brevard

 County. Since its founding in 1969, MIMA was able to grow to 137 physicians in 31 specialties,

 including cardiology, dermatology, endocrinology, ENT, family practice, gastroenterology,

 general surgery, hematology/oncology, infectious diseases, internal medicine, nephrology,

 neurology, OB/GYN, orthopedics, pathology, pediatrics, physician medicine, radiology, sleep

 medicine, urology, and weight loss surgery. It was acquired in February 2013 by Health First,

 and is now part of HFMG. “MIMA” and “HFMG” will be used interchangeably throughout this

 Complaint to describe the physician group at issue.

        72.     The practices described in the introduction above—and described in more detail

 herein—are rooted in Health First’s efforts to create an integrated delivery model designed to




                                                 17
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 18 of 47 PageID 3734




 blunt its competition, expand its market share in Brevard County, and prevent the multi-million

 dollar “negative impact” the system would experience if it lost its revenue stream from MIMA

 doctors.

            73.   In 2012, amid the negotiations to buy MIMA, Health First CEO Joseph Felkner

 estimated every 10 percent loss of business from MIMA physicians resulted in a $3.5 million

 “negative impact” on contribution margin to Health First. Felkner estimated the acquisition

 would protect the health system’s existing revenue stream and add between $6 million and $9

 million per year. At the time of the potential acquisition, an estimated 90 percent of MIMA

 patients were being treated at Health First facilities—potentially, a $31.5 million impact.

            74.   Jim Shaw, Chairman of the Health First Board of Directors, said the acquisition

 was critical to the hospital chain’s future. Mr. Shaw stated the following during a prior

 deposition:

 __________________________

  Q: Why was it critical in Health First becoming an integrated delivery network?

  A; Because MIMA's physician group had a high percentage of primary care physicians, and

  Health First's physician’s group were basically specialists. ...We -- we had very few primary

  care physicians. MIMA provided -- roughly half of their group were primary care.

  Q: Why was it important to have primary care physicians for the integrated delivery network?

  A: Because they're the ones that deal directly with the patient, with the customer.

  Q: And then they refer those patients who need further services to specialists?

  A: Yes.

 ____________________________




                                                  18
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 19 of 47 PageID 3735




        75.       The acquisition became more critical as it became clear that MIMA would be

 sold. Health First attempted to purchase MIMA in 2010 for $29.7 million, but negotiations broke

 down. MIMA then tried to turn to a competitor of the health system, Health Management

 Associates, LLC (“HMA”). However, when those talks ended, MIMA resumed its discussions

 with Health First. The $29.7 offer was contingent upon MIMA repaying $4.7 million to Health

 First, which Health First claimed had been billed for duplicate, unnecessary radiation oncology

 services. That claim effectively reduced Health First’s offer to $25 million. Those overcharges

 were detected after Health First hired an outside auditor to review MIMA’s billing. The audit

 came after MIMA paid $12 million to resolve government allegations that it had charged

 taxpayers for radiology services that were duplicative, unnecessary, and/or had never actually

 been provided.

        76.       Ultimately, Health First waived the $4.7 million discount and upped the ante by

 offering an additional $8.2 million for the acquisition.

                            Health First Kept MIMA Doctors “Whole”

        77.       As part of the deal between Health First and the MIMA physicians, Health First

 required MIMA doctors to sever their directorships with other entities considered by Health First

 to be competitors. Health First assured the MIMA doctors their compensation would be kept

 “whole” in exchange for the doctors giving up their outside medical directorships.

        78.       More than one-third—42 of 118—of MIMA’s doctors receive additional

 compensation from Health First as medical directors. These payments amount to tens of

 thousands of dollars every year.

        79.       In an April 27, 2015 email, Jutta Williams, the system’s then-compliance officer,

 told CEO Johnson that some of the MIMA physician contracts had some “quite serious”




                                                  19
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 20 of 47 PageID 3736




 potential Stark issues. There was also evidence that some of the physicians being paid as

 “medical directors” were not completing time sheets, and/or were performing little or no actual

 services.

        80.     One MIMA doctor refused to sign a contract for a $40,000 medical directorship

 because, in his opinion, it required him to perform little or no actual service.

                        Physicians Compensated for Work Not Performed

        81.     Another doctor, Tim Carter, questioned whether Health First should base his

 pay—and the pay of his colleagues—on work they never performed. Dr. Carter asked that

 accurate and appropriate measures be used to correctly calculate compensation and inappropriate

 codes be eliminated.

        82.     However, how and how much Health First paid MIMA doctors was a

 “significant” part of the negotiations between Health First and MIMA.

        83.     At the time of the sale, MIMA based doctor compensation on reimbursement

 from hands-on care by doctors and other clinicians, along with ancillary services and medical

 directorships. The payment system was based on how much cash was collected. Health First

 wanted to base pay on a standardized measure of physician work—the Relative Value Unit

 (“RVU”) and its component, the work Relative Value Unit (“wRVU”).

        84.     RVUs are a standardized system designed to reduce the risk of violating Stark and

 the AKS. RVUs measure the amount of physician work, along with the resources and expertise

 needed to care for patients. A component—the wRVU—takes into account the time and skill

 level needed to deliver the service. The professional fee is then calculated by multiplying the

 wRVU by a conversion factor.




                                                  20
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 21 of 47 PageID 3737




         85.     Health First determined the wRVUs for the MIMA physicians and calculated the

 conversion factor for each doctor. In an intentional effort to convince MIMA doctors to sign on

 and send referrals to its system, it inflated the key elements of the calculations.

         86.     First, executives at the health system determined the number of work units for

  each doctor, and then estimated the conversion factor used to calculate Medicare payment. The

  higher the conversion factor, the higher the pay. The calculation relied upon each doctor’s 2011

  W-2 earnings, which included pay that should not have been included.

         87.     Each Shareholder Physician’s Initial Floor Compensation was calculated

 generally based on the Shareholder Physician’s gross compensation from 2011, plus 10 percent,

 with certain adjustments to ensure the Shareholder Physician’s earnings were properly reflected.

 The adjustments included contributions to the MIMA 401K plan and employee payroll

 deductions. It deducted income from two joint ventures, as Health First purchased MIMA’s

 interest in both entities.

         88.     Health First also manipulated the second key element of the floor compensation

 package offered to physicians, the wRVU component awarded for each procedure. This scheme

 positively impacted compensation for all physicians performing multiple procedures.

 Furthermore, it incentivized physicians to perform hospital-based procedures. When physicians

 report more than one procedure during a single patient encounter, Medicare and other insurers

 fully reimburse the highest-valued procedure and then discount the others. The second procedure

 is paid 50% of the standard rate for that procedure and the third and subsequent procedures are

 paid 50% less than the second. These payments are reflected in the wRVUs. However, the floor

 compensation set by Health First—pay based on wRVUs—failed to apply the multiple-

 procedure discounts, artificially inflating the wRVUs and physician earnings. Urologists, for




                                                   21
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 22 of 47 PageID 3738




 example, received full wRVU credit for each component of the most common urology

 procedures, some of which should have been discounted up to 75 percent. The practice placed

 three of the five former MIMA urologists in the top tier nationally. Three years after putting the

 wRVU practice in place, Health First altered its compensation program by implementing

 discounts associated with multiple procedures; as a result, wRVUs plummeted, as did physician

 pay.

        89.     Fees from medical directorships, performance pay, and a 15 percent fee for

 doctors supervising mid-level providers were excluded from the “floor compensation”

 calculation. MIMA doctors had the option of accepting a “supervising fee”—15 percent of

 collections—for mid-level providers or paying mid-level providers themselves and pocketing the

 profit. When doctors paid for the position, the work performed by the mid-levels were counted as

 work performed by the physicians—increasing his or her compensation even though the work

 was not actually performed by the doctor.

        90.     The wRVU Production Floor for most physicians is determined based on services

 personally rendered by those physicians in 2011. However, for certain physicians who funded

 the cost of mid-level providers, the wRVUs produced by those mid-level providers under the

 supervision of those physicians were added to the physicians’ wRVU production.

                                      On-Call Compensation

        91.     Additionally, hospitals typically make arrangements with private doctors and the

 physicians they employ to provide on-call services such as emergency room coverage,

 consultation by telephone, or in-person follow-up care. The OIG has warned that these on-call

 services potentially create considerable risk that physicians may demand compensation as a

 condition of doing business at a hospital. These arrangements, the OIG said, could also be




                                                 22
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 23 of 47 PageID 3739




 misused to entice physicians to join or remain on the hospital’s staff or to generate additional

 business for the facility.

         92.     For these arrangements to comply with the AKS and Stark laws, the on-call

 arrangements must be, among other things, uniformly administered. Since at least 2013, Health

 First has treated employed and private physicians differently. Employed physicians providing

 on-call services receive wRVUs—a key component in calculating compensation—each time they

 care for an indigent patient. Private physicians are not compensated. These arrangements are in

 direct violation of the OIG rules. Additionally, Health First pays independent physicians in

 numerous specialties to take emergency room calls, but does not compensate its employed

 physicians, a practice which violates the AKS and Stark laws.

                                 Payment for Mid-Level Providers

         93.     Health First relies on mid-level providers, also called physician extenders, to

 increase referrals and profit. Mid-level providers/physician extenders include, but are not limited

 to, healthcare providers such as nurse practitioners, nurse midwives, nurse anesthetists, and

 physician’s assistants.

         94.     MIMA pioneered these practices when it employed 31 physician extenders,

 including 13 in clinical practices. Health First continued the practice.

         95.     A February 2013 PowerPoint presentation by Debra Johansen, the Chief

  Operating Administrator of the medical group, and Richard Baney, the group’s Medical

  Director, describes the advantages, including:

                    Extender averages 500 specialist referrals a year;

                    Ordered more than 21,000 ancillary services, such as injections, labs, and

                     imaging; and




                                                   23
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 24 of 47 PageID 3740




                     These services generated more than $500,000 in fee-for-service payments.

        96.       The presentation says the practice provides support to physicians by generating

 “referrals to diagnostic modalities and medical specialists as indicated.” It also increases

 physician pay.

        97.       A physician at Health First said in an interview that he received between $75,000

 and $100,000 from each mid-level provider each year—50 percent of the apparent profit from

 managing two nurse practitioners.

        98.       The physician said Health First acknowledged in 2016 that its payment formulas

 violated CMS rules and capped the amount of physician supervision fees at $75,000. In January

 2019, it capped payments at $25,000. At the time, some doctors were managing as many as six

 mid-level providers, producing as much as $500,000 in revenue. The physician said the sharp

 pay cut caused some other physicians to leave.

                          Changing Physician Compensation Calculations

        99.       Health First developed an Initial Physician Compensation Plan (IPCP) when it

 acquired MIMA. The IPCP describes in detail the offer of employment. In its introduction, it

 explains: “This Compensation Plan is designed, generally, to provide former MIMA physicians

 with compensation levels based on their 2011compensation (with certain adjustments), plus

 10%...”

        100.      Health First determined the floor compensation and productivity levels of each

 physician. The IPCP states that a shareholder physician’s initial Floor Compensation is based,

 generally, on prior compensation as reflected on their W-2 plus 10%. The determination takes

 into account contributions to 401(k) plans, compensation earned in one year but paid in another

 year, and cost items.




                                                  24
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 25 of 47 PageID 3741




        101.    The IPCP then provides for the use of a conversion factor based on Relative

 Value Units (“RVUs”) to determine the compensation. As provided in the IPCP: “Generally, a

 physician’s ‘Standard Rate per wRVU’ is the amount of the physician’s Floor Compensation

 divided by the physician’s wRVU Production Floor.”

        102.    If followed, the IPCP should yield a fair market value compensation in

 accordance with CMS rules, the AKS and Stark.

        103.    However, Health First did not actually follow the IPCP.

        104.    Instead, Health First simply manipulated (and continues to manipulate) its

 calculations to increase physician paychecks. For example, in 2012 a physician reviewed the

 health system’s initial calculations, crossed them out, and demanded an adjustment. Health First

 immediately complied. The adjustment boosted his base compensation.

        105.    MIMA did not use an RVU system, so Health First determined the number of

 wRVUs expected each year, in this instance, at 12,041. It then calculated the conversion rate by

 dividing the floor compensation by the estimated wRVUs. When the physician complained the

 financial package was too low, Health First recalculated:

                   First, without explanation, it added money to the floor compensation;

                   Next, it recalculated the cash conversion factor, which—because of the

                    increase in floor compensation—grew by almost 20 percent; and

                   Finally, it added medical directorships.

 This conversion factor is a key to determining compensation because it is calculated by

 manipulating the number of wRVUs by the conversion factor. In this case, it increased the

 doctor’s compensation by approximately $80,000.




                                                 25
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 26 of 47 PageID 3742




        106.    These individualized contract negotiations between Health First and the doctors

 pushed 30 percent of the 73 MIMA doctors into the highest compensation levels in the country—

 the 80th percentile or better. It also incentivized doctors to increase their pay by increasing the

 number of wRVUs—the greater the number of wRVUs, the higher the pay.

        107.    The above is simply one example of a widespread pattern and practice of

 unlawful AKS and Stark compensation schemes that have been, and continue to be, implemented

 by Health First.

                            MIMA Physician Referrals to Health First

        108.    In May 2013, Paul Miller, the Director of Physician Office Operations for HFMG,

 sent an email to staff making the company’s objective clear. He wrote: “[i]t is the goal to drive

 business within the system . . . [c]ontinuing to allow competing service reps all vying for our

 referrals is counterproductive to our goals . . . [e]ffectively [sic] immediately we will no longer

 provide marketing opportunities for competing services.”

        109.    Data published by CMS tracks referrals from one healthcare provider to another.

 Anonymized health encounters show each time a MIMA physician treated a patient who—within

 60 days—was treated at one of Health First’s four hospitals. Referrals from MIMA doctors to

 Health First hospitals dropped by 7 percent as MIMA entertained sales offers from a Health First

 competitor, HMA. The referrals rebounded as the medical practice began negotiating its sale to

 Health First in 2012, and spiked once the deal was finalized in 2013, jumping by nearly 50

 percent. The referrals jumped again the following year.

        110.    The 2013 and 2014 spikes in referrals to Health First facilities were most evident

 in four groups of MIMA doctors: cardiologists, rheumatologists, urologists, and OB/GYNs.




                                                   26
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 27 of 47 PageID 3743




  Year      Referrals %

                         Change


  2010      186,220


  2011      173,258      -7%


  2012      184,309      6%


  2013      269,050      46%


  2014      300,690      12%




         111.   This rapid increase in referrals to Holmes Regional, Palm Bay, and Viera

 hospitals is illustrated by the referral patterns of 10 of the 12 highest paid physicians:




                                                   27
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 28 of 47 PageID 3744




        112.    Because the data tracks referrals from patients to hospitals, the two dermatologists

 were not added to the chart, as most of their procedures take place in an office setting.

        113.    As a group, doctors who were paid the lowest by Health First also referred the

 fewest number of patients.




        114.    The same trend is apparent by specialty, as evidenced from a comparison of

 OB/GYN doctors who referred patients to Health First hospitals from 2011 through 2014:




                                                  28
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 29 of 47 PageID 3745




        115.    Dr. Tobia, the lowest-compensated OB/GYN physician, also referred the fewest

 number of patients— about 9 percent of the number of referrals which came from Dr. Benezra.

  OB/GYN                     2011 shared 2012            2013          2014 shared      Total: 2011-

                             services     shared         shared        services         2014

                                          services       services


  BENEZRA, VICTOR            326          364            1,142         1,339            3,171


  OLIVEIRA, CARLOS           386          471            1,076         1,142            3,075


  BOUCHER,                   190          210            308           468              1,176
  DANIELLE

  TOBIA, STEPHEN             47           60             83            143              333




 These are the physicians’ salaries:




                                                29
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 30 of 47 PageID 3746




  Provider                HF Specialty                   Final Comp            2013 MGMA Comp

                                                                               percentile


  BENEZRA,                Obstetrics/Gynecology:         $ 1,071,341           > 90th % tile
  VICTOR                  General

  OLIVEIRA, MARIO         OB/GYN: Gynecology             $ 823,879             > 90th % tile
                          (Only)

  BOUCHER,                OB/GYN: Gynecology             $ 470,831             > 90th % tile
  DANIELLE                (Only)

  TOBIA, STEPHEN          Obstetrics/Gynecology:         $ 316,552             55% tile
                          General

  KELLY, DIANE *          Obstetrics/Gynecology:         $ 271,829             36% tile
                          General



        116.    These same trends are evident in the compensation and referral patterns of

 cardiologists at Health First. The highest-paid cardiologists in each of the two specialties—

 invasive intervention and non-invasive—also referred more patients to Health First’s four

 hospitals. The lowest-paid cardiologist, Dr. Norberto Schechtmann, had the fewest referrals,

 while the two highest paid doctors, Dr. Leonard Grecul and Dr. Mark Mendolla, had the highest

 number of referrals.

  While not among the          2011 shared     2012 shared     2013           2014 shared        Total:
  highest paid heart           services        services        shared         services           2011-2014
  specialists, Dr. Enrique                                     services
  Polanco registered
  among the top third of all
  former MIMA doctors in
  the number of wRVUs
  nationally when
  compared to others in his
  specialty. His work
  exceeded the
  expectations for


                                                 30
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 31 of 47 PageID 3747




  procedures set by Health
  First when determining
  compensation—by 108
  percent. This chart lists
  each cardiologist, their
  compensation, and
  comparison to their peers
  nationally: Cardiologist

  GRECUL, LEONARD             5,336   5,030      6,995      9,090       26,451


  MENDOLLA, MARK              4,759   4,492      5,930      7,729       22,910


  POLANCO, ENRIQUE            4,029   3,889      5,187      7,051       20,156


  SWAIN, THOMAS               3,682   3,073      5,868      6,001       18,624


  KARAS, STEVEN               2,709   2,773      3,350      4,437       13,269


  SCHECHTMANN,                2,653   1,954      2,551      3,208       10,366
  NORBERTO




                                        31
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 32 of 47 PageID 3748




 This chart shows their salaries:

  Provider *             HF Specialty                   Final Comp               2013 MGMA Comp

                                                                                 percentile


  Grecul, Leonard        Cardiology: Noninvasive         $ 1,129,990.68          > 90th % tile


  Mendolla, Mark         Cardiology: Noninvasive         $ 1,092,638.50          > 90th % tile


  Swain, Thomas          Cardiology: Noninvasive         $ 842,585.84            > 90th % tile


  Polanco, Enrique       Cardiology: Noninvasive         $ 610,131.45            83% tile


  Karas, Steven          Cardiology: Inv-Intvl           $ 828,926.52            89% tile


  Schechtmann,           Cardiology: Inv-Intvl           $ 681,391.09            72% tile
  Norberto



 (**These charts do not include Dr. Richard Nadolny, a 79-year-old cardiologist who earns

 $196,000 per year. Dr. Nadolny has a high number of referrals, but he appears to be partially

 retired.)

                                         Specialty Referrals

           117.   Health First relies upon countless reports measuring everything from outside

 referral of cases, to ancillary services, to productivity and profitability of individual healthcare

 staffers in order to guard its profit margins and tighten its stranglehold on the area’s medical

 market. Practitioners who exceed the health system’s benchmarks prosper. Those who do not

 suffer.

           118.   Every specialty area, such as cardiology, dermatology, hematology/oncology, and

 urology is scrutinized for the number of cases referred to outside, non-Health First entities. The


                                                   32
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 33 of 47 PageID 3749




 “Outside Referrals” report lists the name of the practitioner, the specialty, and the number of

 outside referrals. These reports track individual physicians and evaluate the effectiveness of the

 system-wide strategy put in place to prevent “leakage”—the handling of medical matters by non-

 Health First providers.

         119.    The four-hospital system encourages its in-house physicians to direct patients to

 affiliates and affiliated doctors by requiring them to complete a time-consuming jumble of

 paperwork in order to send cases to outsiders, according to Health First physicians. In contrast,

 in-house referrals are streamlined, quick electronic transfers of patient care.

         120.    Doctors who leave Health First immediately note the impact. These doctors, now

 outsiders, estimate fewer than 10 percent of their patients are referred from colleagues at Health

 First. While working as in-house doctors employed by Health First, more than 90 percent of their

 patients were Health First referrals.

         121.    The time-consuming paperwork, the tracking reports, and the “understanding”

 that compensation is linked to referrals prompts doctors to refer their patients to Health First

 clinics, testing facilities, physicians, hospitals, and health care centers.

         122.    Health First does not limit its efforts to prevent outside referrals, what it calls

 “leakage,” to reports, tracking its doctors’ action, benchmarks, and what some providers call

 encouragement to direct patient care to company facilities and doctors. The healthcare giant

 further restricts outside referrals and patient choice with a centralized scheduling system, listings

 of network providers, telephone calls to patients, and false and misleading statements to patients

 and providers. One physical therapy provider explained physicians instructed staff to refer

 patients to her center after surgery – a non-Health First facility – only to have schedulers from its

 affiliated insurance company divert them to practitioners the healthcare system employs.




                                                    33
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 34 of 47 PageID 3750




        123.    Between 30 percent and 40 percent of her practice is generated from patients

 initially treated at Health First or one of its employed physicians. Her practice continued only

 because two doctors impressed with post-acute care treatment outcomes interceded on her

 behalf. The Health First campaign to direct referrals to in-house facilities and employees has

 been in place for years. The in-house referral campaign intensified in late 2019 and early 2020

 when five patients were asked to cancel appointments and reschedule with a Health First

 employed provider. Now, patients are falsely told neither she nor her practice are in the health

 plan’s insurance network.

        124.    By March 2020, referrals from one group of Health First physicians dwindled

 from an average of two a week to just two patients over three months. Three other doctors who

 commonly directed patients to her only referred two patients in all of 2019.

        125.    Dr. Deligdish has been the victim of similar corrupt practices. Over the last

 decade, many of his patients who had been admitted to Holmes Regional Medical Center were

 told by Health First associates and hospitalists at the medical center that he did not have

 privileges at the hospital. On July 18, 2019, the admitting nurse practitioner informed the

 healthcare surrogate of a long-term patient that Dr. Deligdish did not have hospital privileges and

 had not been allowed in the facility for more than 23 years since having been “walked out the

 door.” Dr. Deligdish has medical privileges at Holmes Regional Medical Center.

        126.    The Advanced Registered Nurse Practitioner told the patient it would not be

 possible to see Dr. Deligdish, an oncologist, in the hospital, despite a request that he be

 consulted. Subsequently, another oncologist was called in.




                                                  34
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 35 of 47 PageID 3751




        127.    In mid-August 2019, Dr. Deligdish spoke with Brett Esrock, the CEO of the

 hospital division and former CEO of Holmes Regional. In late August, he wrote Steve Johnson,

 the Health First CEO, about this latest incident:

        “This has happened on numerous occasions over the last ten years, simply too
        numerous to count. This is obviously disturbing to me, and to my patients, many
        of whom are undergoing treatment for cancer when they are admitted to the
        hospital,” said the August 28, 2019 letter to Johnson. “This conduct interferes
        with patient care and has irreparably harmed my reputation in the community.”
        128.    The experience is no different than those encountered by other Omni Healthcare

 physicians when their patients have presented to emergency rooms of Health First hospitals.

        129.    Johnson responded that the concerns were addressed promptly after being brought

 to Brett Esrock’s attention. Health First met with the nurse to ensure she knows Dr. Deligdish

 enjoys staff privileges at Holmes Regional and that patients who ask to see him should be given

 the correct information.

        “We concluded there was no malicious intent and with all due respect, do not
        believe anyone affiliated with our organization has attempted to harm Omni, you
        or our patients who have a physician-patient relationship with you,” Johnson
        wrote. “The nurse took full responsibility for giving the patient incorrect
        information and expressed regret.”
 There should, he added, be no repeat of “this situation” as Omni’s principal is a valued member

 of the medical staff. Since that time there have been numerous similar incidents.

        130.    Yet, at about the same time, a document defaming the CEO of Parrish Medical

 Center and three of its board members was sent by anonymous e-mail to Brevard County

 officials. It was fashioned to appear as if it were on the letterhead of a company operated by Dr.

 Deligdish and signed by the doctor.

        131.    The document’s metadata shows the CEO of Health First’s advertising agency as

 the author and a Health First vice president as a contributor. Law enforcement is investigating

 the matter as well as a second fake document attacking Dr. Deligdish.


                                                     35
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 36 of 47 PageID 3752




        132.    Medicare requires every healthcare provider who participates to provide patient

 choice, which essentially prohibits hospitals and physicians from “steering patients” to specific

 post-acute care providers.

        133.    A CMS rule finalized last year emphasized patient choice as a way to eliminate

 the risk of hospital bias during discharge planning. The hospital must list providers who request

 to be listed if those providers are certified to participate in Medicare.

        “The hospital, as part of the discharge planning process, must inform the patient
        or the patient’s representative of their freedom to choose among participating
        Medicare providers and suppliers of post-discharge services and must, when
        possible, respect the patient’s or the patient’s representative’s goals of care and
        treatment preferences as well as other preferences they express. The hospital must
        not specify or otherwise limit the qualified providers or suppliers that are
        available to the patient.”

        134.    The hospital must: inform patients they have freedom to choose; present a neutral

 list of post-acute care providers with any necessary financial and ownership disclosures; support

 patients in making their choice without steering or resistance; and help patients make a choice

 when the patient or family cannot choose or seeks assistance.

        135.    The Medicare conditions for participation further require hospitals to protect and

 promote each patient’s rights. Those rights include promptly notifying a patient’s physician of

 his or her admission to the hospital.

        136.    Health First’s practices limit patient choice, violate patient rights, and violate the

 conditions of participation required of each practitioner serving Medicare patients. Its efforts to

 limit outside referrals – including designated health services, such as physical therapy – direct

 medical treatment to practitioners who are rewarded financially for referrals in violation of state

 and federal law.




                                                   36
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 37 of 47 PageID 3753




        137.    Health First’s physician contracts provide additional encouragement to direct

 referrals to in-house personnel and facilities. A 2017 contract with a doctor specializing in family

 medicine says: “Referrals. Unless a patient makes a specific request, patient’s payor dictates, or

 if medical necessity requires otherwise, Physician shall refer all patients within the Health First

 system. Physician and [Health First Medical Group] agree that only medically necessary

 referrals shall be made.”

        138.    A later provision explains the contract can be terminated early if its terms and

 conditions are breached.

        139.    Earlier agreements incorporated a similar provision. A 2012 contract with a

 cardiologist read: “In order to promote the delivery of efficient, cost-effective and quality care

 for patients of HFMG [Health First Medical Group], Physician will use Physician’s best efforts

 to utilize services available from HFMG or its affiliates.”

        140.    It lists five exceptions: a different provider is required by an insurer; the doctor

 determines the use of HFMG and its affiliates is not in the best medical interests of the patient;

 the patient, acting on his/her own, requests a different provider; HFMG does not provide the

 service; or, the services are necessary due to a medical emergency. Physician, the contract adds,

 “shall report to HFMG the reasons for utilizing a service other that HFMG’s services.” The

 reporting is for the medical group’s use in evaluating whether new or modified services, different

 marketing programs or new or modified payer contracts should be pursued, the agreement says.

        141.    Both the 2012 and 2017 agreements state the contract is intended to comply with

 federal and state anti-kickback and self-referral laws and compensation has not been determined

 in any manner that takes into account the volume or value of anticipated or actual referrals. In the

 2017 contract, bonuses are tied to the volume of services provided. Effective January 1, 2018, a




                                                  37
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 38 of 47 PageID 3754




 physician can collect 3 percent of their annual compensation as a bonus if these criteria are met.

 The physician is eligible “to achieve each metric individually.”

        142.    “Breast Cancer Screening: The percentage of women 50-74 years of age who had

 a mammogram within the prior 27 months and is documented in the patient’s medical record in

 the calendar year. Goal of 88%.”

        143.    “Colonoscopy: Percentage of adults 50-75 years of age who had appropriate colon

 cancer screening support with documentation in the patient’s medical record in the calendar year.

 Appropriate screening includes: fecal occult blood tests within 12 months; DNA screen within

 24 months; and, colonoscopy within 9 years. Goal of 77%.”

        144.    “Body Mass Index (BMI): Percentage of patients 18 years of age or older who

 had a BMI documented during the current visit or within the previous six (6) months. If the BMI

 was greater than or equal to 25 or less than or equal to 18.5, a follow-up plan is documented

 during the encounter or during the previous six (6) months. Goal of 90%.”

        145.    Federal regulations prohibit determining a physician’s compensation based on the

 value or volume of referrals, including designated health services such as mammograms.

 Compensation based on referrals of designated health services violate the Stark law.

               Compensating Oncologists and Other Physicians Who Administer
                 Drugs Based on the Value and Volume of Drugs Prescribed

        146.    In September 2015, Defendant HFMG acquired the Space Coast Cancer Center,

 an oncology group employing medical oncologists and radiation oncologists. As a result of this

 acquisition, Health First altered its employment structure to provide bonuses based on the

 medications administered by doctors in violation of both AKS and Stark.




                                                 38
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 39 of 47 PageID 3755




         147.    The changes fashioned during the 2015 oncology group acquisition exacerbated a

 differential compensation system instituted when the healthcare conglomerate acquired MIMA

 two years earlier, arrangements that also violated laws designed to prevent kickbacks.

         148.    One arrangement put in place during the MIMA acquisition rewarded doctors

 based on the volume and profitability of parenteral medications – drugs bypassing the skin and

 mucous membranes to be injected directly into the body. The larger the volume of these

 profitable parenteral medications, the bigger the bonus.

         149.    For example, the compensation of Dr. Boris Havkin, a former MIMA doctor who

 was the largest utilizer of testosterone pellets in the United States – a highly profitable treatment

 – grew with each pellet inserted by artificially increasing the conversion factor used to calculate

 compensation. Havkin’s pay package soared into the 90th percentile for urologists nationally.

         150.    Another pay enhancement strategy increased compensation to the former MIMA

 dermatologists carved out through “flow through” items, such as skin care products, and

 directing the profit to the specialists.

         151.    A third pay arrangement allocated different conversion factors to the former

 MIMA oncologists based on profitability as measured by reports Health First calls “Contribution

 Margin.” These reports compare revenue and costs to calculate the contribution margin of each

 physician.

         152.    After acquiring the Space Coast oncology group in 2015, Health First recalculated

 the conversion factors—the factors used in conjunction with the RVUs to calculate pay—to

 increase compensation to oncologists, increases linked to each physician’s contribution margin.

 For example, a case with $21,072 and costs of $14,063 would generate a contribution margin of

 $7,008 for that doctor.




                                                  39
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 40 of 47 PageID 3756




        153.    From 2013 to 2016, the average conversion factor for five radiation oncologists

 and hematology/oncologists increased by 11 percent. Only one physician, Nanialei Golden, saw

 a decrease of 0.6 percent. Golden had the lowest contribution margin. The physicians with the

 highest contribution margins in their respective specialties—radiation oncology and hematology

 oncology—registered the highest conversion factors.

        154.    Even more egregiously, Health First inflated the compensation of the newly-hired

 Space Coast oncologists based on the value and amount of chemotherapy drugs they

 administered to patients. Examples of physicians who were compensated based on this practice

 include, but are not limited to:

                   Dr. Amit Barochia (Hematology/Oncology);

                   Dr. Germaine Blaine (Hematology/Oncology);

                   Dr. John Bomalaski (Gynecology Oncology);

                   Dr. Ashish Dalal (Hematology/Oncology);

                   Dr. Josephine Dela Cruz (Hematology/Oncology);

                   Dr. David Hei (Hematology/Oncology);

                   Dr. Grainger Steele Lanneau (Gynecologic Oncology);

                   Dr. Joseph McClure (Hematology/Oncology);

                   Dr. Firas Muwalla (Hematology/Oncology);

                   Dr. James Neel (Hematology/Oncology);

                   Dr. Ritesh Patil (Hematology/Oncology);

                   Dr. Lee Scheinbart;

                   Dr. Richard Sprawls (Hematology/Oncology);

                   Dr. Simon Vinarsky (Hematology/Oncology); and,



                                                40
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 41 of 47 PageID 3757




                   Dr. Solomon Zimm (Hematology/Oncology).

                            Allegations Regarding Named Individuals

        155.    The individually-named Defendants named in this Complaint engineered the

 acquisitions discussed above. They implemented the schemes and policies to integrate healthcare

 services, control the market and increase revenue to produce greater profits. Their strategy

 rewarded doctors who directed patients to facilities owned by, and providers employed by,

 Health First, in violation of federal laws prohibiting pay-to-play practices that base compensation

 on referrals and pay doctors excessive rates that are not commercially reasonable, and that are far

 above market value.

        156.    In order to secure compliance with its policies, the healthcare giant tracked

 referrals, demanded explanations when patients were directed elsewhere, and measured the

 financial contribution each physician made to the Defendant entities. Contracts were fashioned to

 enforce those policies and to link bonuses to the volume of designated health services. Those

 who did not comply suffered financially.

        157.    Defendant Johnson pledged to weave the individual components of the system’s

 affiliates into an integrated delivery network when he joined the company in 2011. The strategy

 entailed reorganizing in way in which the system acted as a network and provided incentives to

 encourage adherence to the plan. Approximately 18 months later, at Defendant Johnson’s

 direction, Health First agreed to acquire the assets of the largest medical practice in the area,

 MIMA.

        158.    Defendant Rector, the Director of Strategy, helped develop the plan. Defendant

 Felkner, the then-CFO, weighed the financial impact and led the negotiations to complete the

 deal and subsequently hired the physicians. Both reported directly to Defendant Johnson.




                                                  41
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 42 of 47 PageID 3758




 Defendant Stalknaker led HFMG, which employed the doctors and set policies and procedures—

 a critical element in implementing the strategy to integrate services in the Health First corporate

 family—to improve efficiency and improve revenue. At the time, Defendant Felkner estimated

 that every 10 percent loss of business from this group of physicians resulted in a $3.5 million

 “negative impact.” Under the direction of these senior executives, Health First avoided that

 “negative impact” by implanting compensation packages that rewarded physicians who directed

 patients to the health system’s providers—and punished those who did not.

        159.     All four executives named in this Complaint were handsomely rewarded. After

 the MIMA deal was closed, Defendant Johnson’s total compensation increased from $1.3 million

 to $1.6 million, a 24% increase. The following year, it rose by an additional 5%, to $1.7 million.

 Overall, his pay jumped by 24% according to corporate tax returns filed between 2012 and 2017.

 During the same time period, Defendant Felkner’s total pay grew by 18%, Defendant Rector’s

 compensation grew by 77% and Defendant Stalnaker’s income increased by 160%.

        160.     Beginning in 2015, three of the four individually-named Defendants also received

 millions of dollars in loans to pay for life insurance. By the end of fiscal year 2017, the loans to

 Defendants Johnson, Felkner, and Stalnaker had a balance of $14.8 million. On information and

 belief, Johnson, Rector, and Stalnaker received millions more in bonuses after a stake in Health

 First was sold to another hospital chain.

                                         Specific Patient Examples

        161.     Relator alleges that the conduct herein establishes a pattern and practice of fraud

 that started in 2013 and continues to today (to the extent the temporal scope of Relator’s claims

 is limited by prior settlement agreements, events occurring prior to June 10, 2017, are provided

 for context).




                                                  42
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 43 of 47 PageID 3759




         162.    Relator is not required to provide specific patient examples because, as an expert

 in the field with personal knowledge of Defendants’ unlawful conduct as described herein, there

 is sufficient indicia of reliability without patient data.

         163.    Nevertheless, Relator provides an attachment to this Second Amended Complaint,

 with over 5,500 detailed patient examples, including all of the relevant claims data from referral

 to payment by Medicare. (See Exhibit 1.) Since there is strict liability under the AKS as applied

 to the FCA, all referrals to Defendants are de jure unlawful, regardless of whether the procedures

 performed were properly performed and/or medically necessary.

         164.    A summary of the provided *sample* of claims data is as follows:

                                                  Number of
  Physician                          Payment      Claims
  DR. AMIT BAROCHIA MD                $27,239                    215
  DR. ASHISH DALAL MD                $398,879                    663
  DR. GERMAINE BLAINE
  MD                                         $0                    9
  DR. JOHN BOMALASKI                         $0                   11
  DR. RICHARD SPRAWLS
  MD                                   $86,928                   669
  ENRIQUE POLANCO MD                   $19,729                   403
  GRAINGER LANNEAU JR.
  MD                                        $0                     1
  JAMES NEEL MD                             $0                     3
  LEE SCHEINBART MD                        $57                     1
  LEONARD GRECUL MD                    $47,880                   686
  MARK MENDOLLA MD                     $77,169                 1,106
  SIMON VINARSKY                      $141,906                   895
  STEVEN KARAS MD                      $25,350                   262
  THOMAS SWAIN MD                      $45,768                   674
  Grand Total                         $870,906                 5,598


         165.    For clarity’s seek, Relator is not asserting that the above is the scope of claims it

 is filing. Rather, these patient examples are just that – examples of a widespread pattern of fraud

 tied to each individually named Defendant and the corporate Defendants. Relator intends to seek


                                                    43
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 44 of 47 PageID 3760




 damages on behalf of the Government for the full scope of claims and temporal range available

 by law.

                                              DAMAGES

           166.    Violations of Stark and AKS, which both form the basis of FCA liability, require

 any payment received by a prohibited referral to be refunded, and prohibits payment for any

 designated health services furnished in violation of the law.

           167.    At the time of MIMA’s acquisition by Health First, Dr. Martin Isenman, a

 negotiator and former MIMA chairman, said the practice was generating approximately $100

 million per year. The 2013 deal, which was not commercially reasonable and exceeded fair

 market value, guaranteed all MIMA business would flow to Health First. This deal is still in

 place today.

           168.    Between 2013 to present, MIMA contributed approximately $633 million to

 Health First. During this time period, Medicare and Medicaid represented between 60 and 61

 percent of patient revenue, according to a summary of Payor source prepared by Health First.

 Therefore, revenue from taxpayer-funded healthcare programs and the damages from June 10,

 2017, through the present amounts to $180 million.

                                               COUNT I
                  Violations of the Federal False Claims Act for Unlawful Kickbacks
                                     and Violations of the Stark Act

           169.    Relator incorporates paragraphs 1 through 168 of this Complaint as though fully

 set forth herein. This count sets forth claims for treble damages and civil penalties under the

 FCA.

           170.    As described in greater detail above, Defendants defrauded Government

 healthcare programs by conspiring to submit and/or causing the submission of false and/or



                                                   44
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 45 of 47 PageID 3761




 fraudulent claims Defendants knew were tainted by violations of the Anti-Kickback and Stark

 statutes.

         171.        Under the FCA, Defendants have violated:

               i.    31 U.S.C. § 3729(a)(1)(A) by knowingly presenting, or causing to be presented, a

                     false or fraudulent claim for payment or approval;

              ii.    31 U.S.C. § 3729(a)(1)(B) by knowingly making, using, or causing to be made or

                     used, a false record or statement material to a false or fraudulent claim; and

             iii.    31 U.S.C. § 3729(a)(1)(C) by conspiring to commit a violation of subsections (A)

                     and/or (B).

         172.        Because of the false claims made by Defendants, the United States has suffered

 and continues to suffer damages, and is therefore entitled to a recovery as provided by the FCA

 of an amount to be determined at trial, plus a civil penalty for each violation.

                                                 COUNT II
                    Violations of the Florida False Claims Act for Unlawful Kickbacks
                                      and Violations of the Stark Act

         173.        Relator incorporates paragraphs 1 through 168 of this Complaint as though fully

 set forth herein. This count sets forth claims for treble damages and forfeitures under the Florida

 False Claims Act, Fla. Stat. § 68.081, et seq.

         174.        As described in greater detail above, Defendants defrauded Government

 healthcare programs, including the Florida Medicaid program, by conspiring to submit and/or

 causing the submission of false and/or fraudulent claims Defendants knew were tainted by

 violations of the Anti-Kickback and Stark statutes.

         175.        Under the Florida FCA, Defendants have violated:




                                                      45
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 46 of 47 PageID 3762




          i.    Fla. Stat. § 68.082(2)(a) by knowingly making, using, or causing to be made or used

                a false record or statement to get a false or fraudulent claim paid or approved by an

                agency;

         ii.    Fla Stat. § 68.082(2)(b) by knowingly making, using, or causing to be made or used

                a false record or statement to get a false or fraudulent claim paid or approved by an

                agency; and

        iii.    Fla. Stat. § 68.082(2)(c) by conspiring to commit a violation of subsections (a)

                and/or (b).

         176.     Because of the false claims made by Defendants, the State of Florida has suffered

 and continues to suffer damages, and is therefore entitled to a recovery as provided by the

 Florida FCA of an amount to be determined at trial, plus a civil penalty for each violation.

                                                PRAYER

         WHEREFORE, Relator, on behalf of the United States of America and the State of

 Florida, respectfully requests that:

         a. This Court enter an order determining that Defendants violated the FCA and the

               Florida FCA by making false statements and records to cause false claims to be

               submitted to the United States and the State of Florida;

         b. This Court enter an order requiring Defendants to pay treble damages and the

               maximum civil penalties allowable to be imposed for each false or fraudulent claim

               presented to the United States and each false or fraudulent claim presented to the

               State of Florida;

         c. This Court enter an order requiring Defendants to pay all expenses and attorney’s fees

               and costs associated with this action;




                                                    46
Case 6:19-cv-02237-RBD-LRH Document 50 Filed 11/13/20 Page 47 of 47 PageID 3763




        d. This Court enter an order paying Relator the maximum statutory award for its

           contributions to the prosecution of this action; and

        e. This Court award any and all other relief as it determines to be reasonable and just.

       PLAINTIFF/RELATOR DEMANDS A TRIAL BY JURY ON ALL COUNTS.

 Dated: November 13, 2020                            Respectfully submitted,

                                                     /s/ Jesse L. Hoyer
                                                     Jesse L. Hoyer
                                                     Florida Bar No.: 076934
                                                     jesse@hoyerlawgroup.com
                                                     Sean Estes
                                                     Florida Bar No.: 048320
                                                     sean@hoyerlawgroup.com
                                                     Hoyer Law Group, PLLC
                                                     2801 W. Busch Blvd., Suite 200
                                                     Tampa, Florida 33618
                                                     Tel.: 813-375-3700/Fax: 813-375-3710
                                                     Counsel for Relator


                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been served by

 CM/ECF on November 13, 2020, on all counsel or parties of record.

                                                     /s/ Jesse L. Hoyer
                                                     Jesse L. Hoyer




                                                47
